DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-7, 10, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dong (US 7174830).
Claim 1: a hub assembly rotatable about a vertical axis (211 main body); a robotic arm having a first end and an opposite second end, said first end being connected to the hub assembly (left arm of 211 with 213/217); an end effector connected to the second end of the robotic arm, said end effector configured for holding an item (item 213); and wherein the system is configured to support an agent (211 that contacts 215; 211 moves 215) on or above the hub assembly for working on the item held by the robotic arm, wherein operation of the robotic arm to move the item does not obstruct operation of the agent;
Claim 2: wherein the item is a container, and wherein the agent picks and places objects in the container (213);
Claim 5: wherein the robotic arm is configured for operation in a harsh environment (235 is cooking element);
Claim 6: wherein the robotic arm includes ingress protection (211 is closed system);
Claim 7: wherein the item is a container, and wherein the end effector is configured to manipulate a plurality of containers of different sizes (211 is capable of this);
Claim 10: wherein the robotic arm has one or more additional rotational or translational degrees of freedom such that the robotic arm can move on a plane around the hub assembly and adjust the height of the end effector relative to the plane (FIG. 3C-4A);
Claim 13: wherein the end effector of the robotic system is configured to perform one or more tasks on the item in cooperation with the agent or assist the agent in performing one or more tasks on the item (FIG. 2A-4C).

Claim(s) 15-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yabe (US 2011/0280691).
Claim 15: a plurality of robotic systems, wherein each of said robotic systems comprises: (a) a hub assembly rotatable about a vertical axis (FIG. 4, 30); (b) a robotic arm having a first end and an opposite second end, said first end being connected to the hub assembly (31/32); (c) an end effector connected to the second end of the robotic arm, said end effector configured for holding an item (34); and (d) a robotic agent on or above the hub assembly working on the item held by the robotic arm, wherein operation of the robotic arm to move the item does not obstruct operation of the robotic agent (35); wherein the robotic systems are configured to convey the item from the end effector of one robotic system to the end effector of an adjacent robotic system to be worked on by the robotic agent of the adjacent robotic system (FIG. 6A-6C);
Claim 16: wherein the item is a container, wherein for each of said robotic systems, the robotic arm shadows the robotic agent, and robotic agent picks and places food ingredients in the container (intended use);
Claim 17: wherein in each robotic system, the robotic arm and the robotic agent are configured to cooperate to perform a two-handed operation on the item (FIG. 6A-6C);
Claim 18: one or more additional end effectors, and wherein each robotic system is configured to automatically swap the end effector connected to the second end of the robotic arm with one of said one or more additional end effectors configured to perform the two-handed operation (FIG. 1-3C);
Claim 19: (i) a hub assembly rotatable about a vertical axis (FIG. 4, 30); (ii) a robotic arm having a first end and an opposite second end, the first end being connected to the hub assembly (31/32); (iii) an end effector connected to the second end of the robotic arm (34); and (iv) a robotic agent on or above the hub assembly (35), wherein operation of the robotic arm and end effector to move the item does not obstruct operation of the robotic agent, wherein the method comprises the steps of: (a) holding the item using the end effector of a first one of the robotic systems; (b) performing an operation on the item using the robotic agent of the first one of the robotic systems or the robotic agent of an adjacent second one of the robotic systems while the item is being held by the end effector of the first one of the robotic systems; (c) conveying the item using the robotic arm of the first one of the robotic systems to the end effector of the second one of the robotic systems; and (d) performing another operation on the item using the robotic agent of the second one of the robotic systems or the robotic agent of the first one of the robotic systems while the item is being held by the end effector of the second one of the robotic systems  (FIG. 6A-6C; FIG. 1-3C);
Claim 20: wherein the item comprises a container, and wherein performing the operation and the another operation comprises picking and placing foodstuff items in the container (intended use);
Claim 21: wherein in each robotic system, the robotic arm shadows the robotic agent (FIG. 6A-6C; FIG. 1-3C).

Claim(s) 1, 3-4, 8-9, 11-12, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murakami et al. (US 2018/0015613) (“Murakami”).
Claim 1: a hub assembly rotatable about a vertical axis (C); a robotic arm having a first end and an opposite second end, said first end being connected to the hub assembly (31/32); an end effector connected to the second end of the robotic arm, said end effector configured for holding an item (5); and wherein the system is configured to support an agent (41/42/6) on or above the hub assembly for working on the item held by the robotic arm, wherein operation of the robotic arm to move the item does not obstruct operation of the agent;
Claim 3: wherein the agent is another robot (41/42/6);
Claim 4: wherein the robotic arm is configured to shadow a robotic arm of said another robot as said another robot works on the item (Fig. 1).
Claim 8: one or more additional robot arms connected to the hub assembly for handling additional items (paragraph [0072]);
Claim 9: wherein the item is a container, wherein the agent is another robot, wherein the robotic arm shadows said another robot, and wherein said another robot picks and places food ingredients in the container (intended use)
Claim 11: wherein the robotic arm has one or more integrated sensors to collect given information about the item (paragraph [0072]);
Claim 12: wherein the one or more integrated sensors include a load cell to measure the weight of the item (“loadcell”; weight measuring is intended use);
Claim 14: wherein the end effector includes a vacuum cup for holding the item (8; paragraph [0068]).

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2013/0184866 discloses agents 132/133 and end effectors 110/120.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerald McClain/Primary Examiner, Art Unit 3652